 


113 HRES 710 EH: Providing for further consideration of the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes; providing for consideration of the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
2d Session
H. RES. 710 
In the House of Representatives, U. S.,

August 1, 2014
 
RESOLUTION
Providing for further consideration of the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes; providing for consideration of the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes; and providing for consideration of motions to suspend the rules.


That during further consideration of the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes, pursuant to House Resolution 696:
(a)the amendments printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted;
(b)all points of order against provisions in the bill, as amended, are waived; and
(c)the previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except (1) one additional hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations and (2) one motion to recommit with or without instructions.
2.After passage of H.R. 5230, and on the legislative day of August 1, 2014, the House shall consider in the House the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.
3.Section 2 of House Resolution 700 is amended to read as follows: Sec. 2. It shall be in order at any time on the legislative day of August 1, 2014, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to a measure addressing missile defense of Israel..

Karen L. Haas,Clerk.
